PER CURIAM.
In this appeal filed pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), we affirm the judgment and sentences entered following revocation of appellant’s community control. We remand, however, with directions to the trial court to enter a written order of revocation. See Caylor v. State, 624 So.2d 338 (Fla. 1st DCA 1993); Byrden v. State, 622 So.2d 139 (Fla. 1st DCA 1993); Covert v. State, 25 Fla. L. Weekly D1153, — So.2d -, 2000 WL 571384 (Fla. 2d DCA May 12, 2000).
AFFIRMED and REMANDED with directions.
ERVIN, MINER and KAHN, JJ., CONCUR.